        Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       v.                                             17 Cr. 477 (PAE)

 JASON NISSEN,                                                             ORDER

                                      Defendant.



PAUL A. ENGELMAYER, District Judge:

       Today the Court received the attached letters from counsel for Taly USA Holdings, Inc.

and SSL USA Holdings, LLC in connection with the issue pending before the Court as to the

forfeiture of Jason Nissen’s interest in the real property located at 82 Woodhollow Road, Roslyn

Heights, NY 11557 (“the Property”). See Dkts. 94–97, 100, 117, 121, 123.



                                                           PaJA.�
       SO ORDERED.

                                                           ____________________________
                                                           Paul A. Engelmayer
                                                           United States District Judge


Dated: January 15, 2021
       New York, New York
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 2 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 3 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 4 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 5 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 6 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 7 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 8 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 9 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 10 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 11 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 12 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 13 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 14 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 15 of 16
Case 1:17-cr-00477-PAE Document 127 Filed 01/15/21 Page 16 of 16
